Citation Nr: 0418448	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-21 457	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is the widow of a deceased veteran who served 
on active duty from June 1942 to October 1945.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The appellant testified at a Travel Board hearing 
before the undersigned in December 2003.


FINDING OF FACT

Competent evidence reasonably establishes that the veteran's 
service connected disabilities contributed to cause 
disability which contributed to cause his death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  As the determination below represents a full 
grant of the benefit sought, a discussion of the impact of 
the VCAA on this appeal is not necessary.
Background

The veteran died in April 2002.  The causes of death listed on 
his death certificate were myocardial infarction and cancer of 
the lung. 
 
The veteran suffered a shell fragment wound to the right hip 
during combat in World War II.  At the time of his death, service 
connection was established for residuals of a gunshot wound (GSW) 
to the right buttock (rated 50 percent), right sciatic nerve 
irritation (rated 10 percent), hemorrhoids (rated 
noncompensable), and varicocele (rated noncompensable).      

September 1986 records from the veteran's private physician, Dr. 
CRB, indicated that the veteran's service-connected GSW to the 
right gluteus maximus caused muscle deterioration, weakness, 
numbness and tingling in the leg, and sciatic pain.  He reported 
that the veteran could not ambulate well, that the ankle swelled, 
and that mobility had markedly decreased over the last year or 
so.  It was also noted that the veteran suffered a myocardial 
infarction in 1977.  The impressions included arteriosclerotic 
heart disease (ASHD) with hypertensive cardiovascular disease 
(HCVD), controlled with medications including Dyazide, Tenormin, 
Entex,  and Isordil.

The veteran suffered another myocardial infarction in August 1988 
and was hospitalized in November 1988 for coronary artery disease 
(CAD) and angina, status post myocardial infarction with cardiac 
catheterization and angioplasty. 

VA outpatient treatment record dated from April 1999 through 
October 2001 indicate that the veteran was counseled with regard 
to ASHD, and instructed to increase his exercise.   

In May 2002 the veteran's treating physician, Dr. RKK, stated 
that right hip disability due to the service connected GSW 
included decreased range of motion, chronic pain with prolonged 
weightbearing or activity, and hip pain associated with radicular 
pain into the right lower extremity.  Dr. RKK stated that the 
veteran's "pain did limit [his] ability to participate in 
regular exercise which may have been adverse to his cardiac 
condition (coronary artery disease)."  In a September 2002 
letter, Dr. RKK reiterated his opinion, adding that the veteran's 
limited ability to participate in regular exercise was adverse to 
his cardiac condition based on the chronic and long-term systemic 
nature of the disease.

In an October 2002 opinion solicited to determine whether the 
veteran's death was caused or substantially or materially 
hastened by the veteran's service-connected conditions, a VA 
physician indicated that Dr. RKK stated that the veteran's 
service-connected condition MAY have reduced the patient's 
ability to perform exercise, which may have contributed to his 
coronary artery disease.  The VA physician stated such an opinion 
was pure conjecture, without supporting data.  The VA physician 
went on to say that in his opinion, "there is no connection 
between the veteran's service-connected conditions and the 
veteran's myocardial infarction or his carcinoma of the lungs."

In statements on her November 2002 VA Form 9 and in February 
2003, the appellant asserted that Dr. RKK had treated her husband 
for at least 12 years prior to his death, and as such, his 
statement should be given greater weight.

At the December 2003 hearing, the appellant testified that the 
veteran could not exercise or do any cardiac rehabilitation due 
to the residuals of his service-connected gunshot wound to the 
hip/buttocks, with right sciatic nerve irritation.  She contended 
that these residuals caused life-long stress by hindering the 
veteran's ability to make a living, and that this continued 
stress affected his heart.

In a detailed letter in January 2004, Dr. RKK indicated that the 
veteran died of a myocardial infarction, and that he had a 
history of GSW residuals involving bone, muscle and nerve damage 
in the right hip, resulting in permanent disability and chronic 
pain.  He went on to reiterate his medical opinion attributing 
the development of premature coronary artery disease and 
myocardial infarction that ultimately led to the veteran's death 
directly to his service-connected GSW residuals.  Dr. RKK noted 
the VA opinion stating that his 2002 opinion was "pure 
conjecture", and in response provided a two-page explanation for 
his opinion linking the veteran's service-connected disability to 
his death, with additional excerpts from medical journals 
supporting his conclusion.  Dr. RKK indicated that the veteran's 
service-connected disability did in fact significantly limit his 
ability to engage in aerobic activity.  He provided graphs and 
abstracts from studies regarding the benefits of aerobic exercise 
in reducing the risk for coronary artery disease, both as a 
primary preventive measure and a secondary preventive measure.  
He stated that the literature showed that decreased physical 
activity and lower levels of fitness were directly related to an 
increased risk for coronary artery disease and myocardial 
infarction.  He concluded "there is clearly direct cause and 
effect relationship between the veteran's service-connected 
disability and secondary reduction in ability to engage in 
aerobic physical activity and his development of coronary artery 
disease."  Second, Dr. RKK indicated that the veteran had mental 
and psychological distress and depression from the time of his 
injury through his adult life from his wound and resulting 
disability and the fact that they limited his employment 
opportunities.  He stated that the extreme worry and depression 
regarding his ability to support his wife and family with his 
disability, as well as the chronic pain in the right hip and leg, 
were causative factors in the development of coronary artery 
disease.  Dr. RKK cited supporting medical literature from a 
cardiology textbook and in journals on cardiology and 
epidemiology.  He concluded that it was his medical opinion that 
the chronic emotional distress, worry, depression, and chronic 
pain resulting from the veteran's service-connected GSW residuals 
had a direct cause and effect on his developing coronary artery 
disease and the myocardial infarction which caused his death.                    

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's death certificate indicates that myocardial 
infarction was a significant condition contributing to cause his 
death.  VA and private medical treatment records document a long 
history of arteriosclerotic cardiovascular disease with 
myocardial infarctions.  Service medical records and post service 
medical records clearly document the severity of the disability 
due to the service connected GSW residuals.    

There are conflicting medical opinions as to whether or not the 
veteran's service connected disability was a significant factor 
in causing or contributing to cause the cardiovascular disability 
which contributed to cause his death.  The Board finds that 
ultimately the opinion of the physician who had treated the 
veteran supporting the appellant's claim warrants greater 
probative value than the contrary opinion of the VA physician.  
In particular, the January 2004 opinion was accompanied by a 
lengthy and detailed explanation, supported by substantiating 
data.  It is noteworthy also that Dr. RKK treated the veteran for 
the last decade of his life, and was in the best position to 
assess the impact of any stress or inactivity resulting from his 
service-connected disability.  

Given the persuasiveness of the medical opinion supporting 
the appellant's claim, and with resolution of any remaining 
reasonable doubt in the appellant's favor, as mandated by 
38 C.F.R. § 3;102, the Board concludes that the veteran's 
service connected disability, residuals of a gunshot wound to 
the right buttock with right sciatic nerve irritation, was a 
factor in causing the cardiovascular disability which 
contributed to cause his death.  Hence, service connection 
for the cause of the veteran's death is warranted. 38 C.F.R. 
§ 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



